United States Court of Appeals
                    For the First Circuit


No. 13-1176

                          WAYNE DECOSTA,

                     Plaintiff, Appellee,

                                   v.

                  ALLSTATE INSURANCE COMPANY,

                     Defendant, Appellant.


                              ERRATA SHEET

     The opinion of this Court issued on September 20, 2013 is
amended as follows:

     On page 1, line     12    "Plaintiff-Appellee"   is   changed   to
"Plaintiff, Appellee".

     On page 1, line 18, "Defendant-Appellant" is changed to
"Defendant, Appellant".